 In the Matter of NATIONAL MINERAL COMPANYandCHROME FURNI-TURE, HANDLERS AND MISCELLANEOUS CRAFTS UNION, LOCAL NO. 658OF THE UPHOLSTERERS' INTERNATIONAL UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR, SUCCESSORS TO BEAUTICIANS' SUP-PLIES AND COSMETIC WORKERS UNION, LOCAL 21107 (A. F. OF L.)Case No. R-1855SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember24, 1940On July 2, 1940, the National Labor Relations Board, herein calledthe Board,issued its Decision and Direction of Election in thisproceeding.'Pursuant to the Direction of Election an election bysecret ballot was conducted on July 23, 1940,under the direction andsupervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On August 6, 1940, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.As to the balloting and its results,the Regional Director reportedas follows :Total number on Eligibility List______________________ 2UnknownTotal number of Ballots Cast_________________________83Total number of Ballots Cast for the Union------------71Total number of Ballots Cast against the Union_______11Total number of Challenged-Ballots--------------------1Total number of Blank Ballots_______________________0Total number of Void Ballots_________________________0In his Election Report the Regional Director reported that Na-tionalMineral Company, herein called the Company, had refusedto permit the posting of copies of official election notices in itsplant, but that such notices had been distributed to employees as125 N L R B 3.3The number of employees eligible to vote remained unknown because,as herein set forth,the Company refused to furnish the Regional Director N%ith a copy of its pay roll.27 N. L. R. B., No. 92.432 NATIONAL MINERAL COMPANY433they entered the plant by agents of the Board; that the Company hadrefused his request to furnish a copy of its pay roll for use in con-ducting the election, and that in the absence of such -pay roll, theeligibility 9f employees to vote in the election was established at thepolls by the execution of affidavits which he prepared; that duringthe election supervisory employees had kept the polling place underconstant surveillance despite the request of his agents that they re-frain from such conduct and that by these acts the Company hadobstructed the conduct of the election and discouraged employees inexercising their right to vote.'On August 12, 1940, the Company filed its objections tothe conductof the' election and to the Election Report, denying that it hadobstructed the conduct of the election and averring,inter alia,thatthe Decision and Direction of Election was improper and that theprocedure of voting by affidavit used in the conduct of the electionwas unreasonable and, arbitrary.'On -August 20, 1940, ChromeFurniture, Handlers and Miscellaneous Crafts Union, Local No. 658ofUpholsterers' International Union, affiliated with the AmericanFederation of Labor, herein called the Union, filed an answer to theobjections of the Company.On August 23, 1940, the Company fileda motion: to strike the answer of the Union and a motion to strikecertain parts of the Election Report.On that same date the Com-pany also filed all affidavit of one Max H. Braun in support of itsobjections.On August 30, 1940, the Regional Director issued aReport on Objections to the Election Report, copies of which wereduly served upon all the parties. In this report the Regional Di-rector reviewed the Company's objections and concluded that theywere,without merit.The Board has considered the objections and finds that they donot raise substantial and material issues with respect to the conductof the ballot or the Election Report.The motions of the Companyare hereby denied.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Reguliitions-Series 2,as amended,,' Ile further reported that representatives of the Union had declined to sign a statementconcerning the fairness of the election because of the Company's conduct'SeeMatter of The Cudahy Packing Compani v. United Packinghouse Workers. LocalIndustrial Union No 104.26 N L R B 740;2:142842-vol 27--29 434DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS HEREBY OERTIFIED that Chrome Furniture, Handlers and Mis-cellaneous Crafts Union, Local No. 658 of Upholsterers' InternationalUnion, affiliated "with the, American Federation of Labor, has beendesignated and selected by a majority of all the hourly paid produc-tion employees of the Company at its Chicago plant, excluding office,maintenance, and sales employees, carpenters, firemen, engineers,foremen, and supervisors, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, Chrome Furniture, Handlers and Mis-cellaneous Crafts Union, Local No.,658 of Upholsterers' InternationalUnion, affiliated with the American Federation of Labor, is the ex-clusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment,i